Citation Nr: 1047480	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for median mononeuropathy 
with osteoarthritis from a fracture of the left wrist, currently 
evaluated as 20 percent disabling, with left upper extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling, and left upper extremity surgical scars, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969, and from January 1982 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Detroit, Michigan that granted an increased rating of 20 percent 
disabling for service-connected median mononeuropathy with 
osteoarthritis from a fracture of the left wrist, effective April 
27, 2004.

Subsequently, an October 2005 RO decision granted a total 
temporary disability rating (100 percent) for convalescence from 
May 9, 2005, to August 31, 2005, for the Veteran's service-
connected median neuropathy with osteoarthritis from a fracture 
of the left wrist.  38 C.F.R. § 4.30 (2010).

In April 2008, the Board remanded the Veteran's claim for further 
development.  After such development was completed, the RO issued 
a September 2009 rating decision that granted a separate 10 
percent rating for left upper extremity peripheral neuropathy, 
effective September 29, 2008, and a separate 10 percent rating 
for left upper extremity surgical scars, effective September 
2008.  As this does not constitute a grant of the full benefit 
sought on appeal, the Board retains jurisdiction over the appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for Barrett's 
esophagus as secondary to service-connected duodenal ulcer with 
hiatal hernia and to a total disability rating for compensation 
based on individual unemployability (TDIU) have been raised by 
the record but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Statements, September 2009 and 
August 2010; Informal Hearing Presentation, November 2010; see 
also Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (footnote 7) 
(noting that increased rating and TDIU claims may be separately 
adjudicated).  Therefore, the Board does not have 
jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's median mononeuropathy with osteoarthritis from 
a fracture of the left wrist is manifested by ankylosis in the 
neutral position.

2.  For the period beginning on April 27, 2003, the Veteran's 
left upper extremity peripheral neuropathy is manifested by 
symptoms of mild numbness and tingling in the left hand and 
fingers and decreased grip strength, but no paralysis of any 
muscles.

3.  The Veteran's left upper extremity surgical scars on the 
palmar wrist measures 0.25 centimeters in width and seven 
centimeters in length (1.75 square centimeters), is tender to 
palpation, but is not adherent to underlying tissue; the surgical 
scar on the dorsum side of the hand measures 0.25 centimeters in 
width and 12 centimeters in length (three square centimeters), is 
not tender to palpation, and is not adherent to underlying 
tissue.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for median 
mononeuropathy with osteoarthritis from a fracture of the left 
wrist are met.  §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5214 (2010).

2.  For the period from April 27, 2003 to September 28, 2008, the 
criteria for a separate disability rating of 10 percent for left 
upper extremity peripheral neuropathy have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8515 (2010).

3.  For the period beginning on September 29, 2008, the criteria 
for a disability rating in excess of 10 percent for left upper 
extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 
(2010).
4.  The criteria for a rating in excess of 10 percent disabling 
for left upper extremity surgical scars are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation 
for median mononeuropathy with osteoarthritis disability from a 
fracture of the left wrist, with left upper extremity peripheral 
neuropathy and surgical scars, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that letters dated in May 2004 and July 2005 
fully satisfied the notice requirements of the VCAA, which 
letters advised the Veteran of what the evidence must show to 
establish entitlement to an increased evaluation, described the 
types of evidence that the Veteran should submit in support of 
his claim, and what types of evidence VA would obtain.  The 
Veteran's claim was readjudicated by way of an October 2005 
rating decision, a November 2005 Statement of the Case (SOC), and 
an August 2009 Supplemental Statement of the Case (SSOC), and a 
September 2009 rating decision.

Also, the Board notes that a March 2006 notice explained how VA 
assigns disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA treatment 
records, and private treatment records are all in the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

In June 2004 and July 2005, the Veteran was provided with VA 
examinations relating to his claim for an increased evaluation 
for his service-connected disorder.  As noted above, in April 
2008, the Board remanded the Veteran's claim so that he could be 
afforded a new VA examination.  Pursuant to the Board's remand 
directive, in September 2008, the Veteran was provided with a new 
VA examination, which examination report addresses the current 
severity of the Veteran's disorder and which reflects the 
examiner provided the requested opinions, including addressing 
any continuing neurological symptoms and the condition of any 
scars.  Therefore, the Board finds that there has been 
substantial compliance with the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).  

In addition, the Board finds there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorder since the last VA 
examination.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the September 
2008 VA examination report to be thorough and adequate upon which 
to base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  Additionally, 
the VA examiner noted the history reported by the Veteran as well 
as the reported affect of the Veteran's disability on his daily 
living and employment.  As such, the Board finds the September 
2008 VA examination report is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated based on limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010 
(2010).

The Veteran's median mononeuropathy with osteoarthritis from a 
fracture of the left wrist is currently assigned a 20 percent 
disability rating under Diagnostic Code 5214, effective April 27, 
2004.  A temporary total disability rating for convalescence was 
assigned for this disability under 38 C.F.R. § 4.30 from May 9, 
2005, to August 31, 2005.  In addition, a separate 10 percent 
rating was recently assigned by the RO for left upper extremity 
peripheral neuropathy, effective September 29, 2008, as well as a 
10 percent rating for left upper extremity surgical scars (which 
rating was combined with a previously service-connected left 
index finger scar).  The Veteran seeks increased ratings.

As an initial matter, the Board notes that the medical evidence 
of record reflects that the Veteran is right hand dominant.  See, 
e.g., VA Examination Report, September 2008.

Diagnostic Codes 5214 and 5215 provide the scheduler rating 
criteria for limitation of motion of wrists.  See 38 C.F.R. § 
4.71a (2010).

The Veteran's median mononeuropathy with osteoarthritis from a 
fracture of the left wrist is currently rated under Diagnostic 
Code 5214, relating to ankylosis of the wrist.  See 38 C.F.R. § 
4.71a (2010).  Under this code, with regard to the minor wrist, a 
20 percent evaluation is warranted for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 
percent evaluation is warranted for ankylosis in any position 
other than favorable or unfavorable.  Unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial deviation, 
is rated as 40 percent disabling.  Note 1 under DC 5214 provides 
that extremely unfavorable ankylosis will be evaluated as loss of 
use of the hand under Diagnostic Code 5125.  

Diagnostic Code 5215, relating to limitation of motion of the 
wrist, provides that a 10 percent rating is warranted for either 
the minor or major extremity for dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  38 
C.F.R. § 4.71a (2010).

A March 2003 VA treatment record reflects the Veteran complained 
of pain in his left wrist since 1988, when he underwent a bone 
grafting procedure.  He also reported experiencing burning and 
tingling sensations in his left wrist and hand.

March 2004 private treatment records prepared by Dr G.J. reflect 
the Veteran complained of pain, numbness, and tingling in his 
left hand and wrist.  Range of motion of his left wrist was noted 
as limited by 25% for extension and flexion.  Nerve conduction 
and EMG studies were conducted, and a diagnosis of, among other 
things, mild demyelinating and primarily sensory median 
mononeuropathy was recorded.

The Veteran was provided with VA examinations in June 2004, July 
2005, and in September 2008.  

The June 2004 VA examination report reflects the Veteran's 
history of injuring his left wrist in service, including 
undergoing a bone grafting procedure in service.  The examiner 
noted the Veteran is right-handed.  The Veteran reported that his 
left wrist symptoms included weakness and constant pain of 6/10, 
and he reported flares about twice per weak with tenderness.  He 
reported an inability to hold a coffee cup or drive for long 
distances, and that he had to give up golfing, baseball, and 
working construction.  Examination revealed grip strength of 4/5 
with his left hand, and active dorsiflexion of 10 to 70 degrees 
with pain, active flexion of 10 to 80 degrees with pain, active 
ulnar deviation of less than 10 degrees with pain, and active 
radial deviation of 10 to 20 degrees with pain.  Two scars were 
also noted on the Veteran's left inner wrist and anterior iliac 
crest, the first measuring 12 centimeters long and 0.25 
centimeters wide (three square centimeters), and the second 
measuring nine centimeters long and less than 0.25 centimeters 
wide (less than 2.25 square centimeters).  Neurofilament and 
vibratory sensorium were noted as intact on the dorsum, palmar, 
and upper dermatomes of his hands.  Diagnoses of median 
mononeuropathy and osteoarthritis of the left wrist were 
recorded.

Private treatment records dated in April and May 2005 reflect 
that the Veteran consulted with Dr. S.R., an orthopedic surgeon, 
regarding his left wrist condition.  An April 2005 treatment 
record reflects the Veteran reported severe pain and stiffness in 
left wrist, but denied any numbness or tingling in his left hand 
(although his April 2005 intake sheet shows he did report 
numbness and tingling in his hand).  Extension to 25, flexion to 
30, and pain and crepitus with motion were noted.  Subsequent May 
2005 private treatment records from Dr. S.R. reflect that a left 
wrist arthrodesis procedure (fusion) was performed, and that just 
before surgery, left wrist range of motion was noted as five 
degrees extension and 10 degrees flexion and a diagnosis of 
severe osteoarthrosis was recorded.

The July 2005 VA examination report reflects the history of the 
Veteran's left wrist disability, including his recent May 2005 
left wrist arthrodesis (fusion) surgery.  The examiner noted that 
the Veteran's left wrist was fused in the horizontal plane in 
straight alignment.  The report reflects that the Veteran was 
unable to flex, extend, or rotate his wrist, and that he was 
experiencing pain levels of 2/10 or 3/10.  His left hand grasp 
strength was noted as 4/5, and the examiner noted that he was 
able to perform all activities of daily living, including driving 
a car and caring for his home (although it was noted that the 
Veteran was wearing a wrist brace and had to make adjustments to 
how he used his left wrist and hand due to the fusion surgery).

The subsequent September 2008 VA examination report also reflects 
the Veteran's history of his left wrist disability, including his 
May 2005 fusion surgery.  The Veteran reported symptoms of 
tingling in his left fingers and elbow, decreased grip strength, 
and tenderness.  The Veteran also reported he was unable to work 
in construction due to his left wrist disability and that he 
retired two years ago due to his left wrist condition.  The 
examiner noted that the Veteran's left wrist was fused solid in a 
neutral position, and that he was unable to flex, extend 
(dorsiflexion), or rotate (radial and ulnar deviation) his left 
wrist.  Examination of the Veteran's upper left extremity scars 
revealed two scars, one on the palmar wrist measuring 0.25 
centimeters in width and seven centimeters in length (1.75 square 
centimeters) that was tender to palpation, but not found to be 
adherent to underlying tissue.  A second scar was found on the 
Veteran's dorsum side of his left hand measuring 0.25 centimeters 
in width and 12 centimeters in length (three square centimeters), 
which was not found to be tender to palpation, and not adherent 
to underlying tissue.

With regard to the Veteran's median mononeuropathy with 
osteoarthritis from a fracture of the left wrist, after reviewing 
all the evidence, the Board finds that the Veteran's symptoms 
more nearly approximate a 30 percent rating under Diagnostic Code 
5214, but certainly no more.  As noted above, Diagnostic Code 
5214 provides, with regard to the minor wrist, a 20 percent 
rating for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion, a 40 percent rating for unfavorable ankylosis 
(noted as any degree of palmar flexion or with radial or ulnar 
deviation), and a 30 percent rating for any other ankylosis that 
is not favorable or unfavorable.  As noted above, both the July 
2005 and September 2008 VA examination reports reflect that the 
Veteran's left wrist was fused in the neutral position, which 
does not constitute favorable or unfavorable ankylosis.  No 
flexion, dorsiflexion, or ulnar or radial deviation was 
specifically noted on either examination.

The Board also notes that no higher rating is warranted for the 
Veteran's median mononeuropathy with osteoarthritis from a 
fracture of the left wrist under any other diagnostic code.  As 
noted above, the highest rating provided under Diagnostic Code 
5215 for limitation of motion of the wrist is 10 percent, and to 
assign a separate rating under this code would constitute 
impermissible pyramiding (as ankylosis contemplates limitation of 
motion).  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").  In 
addition, as noted above, no unfavorable ankylosis is shown, such 
that a rating under Diagnostic Code 5125 for extremely 
unfavorable ankylosis is not warranted (rated as loss of use of 
hands).

As noted above, a September 2004 RO decision granted the Veteran 
an increased rating of 20 percent for his median mononeuropathy 
with osteoarthritis from a left wrist fracture, effective April 
27, 2004, the date the Veteran filed his claim for an increase.  
Also, as noted above, while the Veteran filed for an increased 
rating in April 2004, his left wrist was not fused until May 
2005.  Prior to his fusion surgery, the records noted above 
showed range of motion was only limited by, for example, 25 
percent in March 2004, which, in of itself, does not even meet 
the criteria for a compensable rating under Diagnostic Code 5214 
(limitation of motion of the wrist).  Having taken into account, 
however, the Veteran's reports during the June 2004 VA 
examination of left wrist pain and his inability to perform 
certain tasks like hold a coffee cup with his left hand, and 
given the relatively short period of time between the date the 
Veteran filed his claim for an increased rating in April 2004 and 
his May 2005 fusion surgery, the Board finds that the higher, 30 
percent rating under Diagnostic Code 5215 (ankylosis) is 
warranted for the entire period on appeal, i.e., from April 27, 
2004 (rather than from the date of his fusion surgery in 2005).  
At the same time however, the Board notes that none of the above 
evidence suggests that, for the one-year period prior to the 
filing of the Veteran's claim in April 2004, an increased rating 
beyond the maximum scheduler rating that was assigned for 
limitation of motion under Diagnostic Code 5214 (10 percent) is 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With regard to the Veteran's left upper extremity peripheral 
neuropathy, by way of background, as noted above, in April 2008, 
the Board remanded this matter so that the Veteran could be 
provided a new VA examination, to include to address any 
neurological symptoms associated with his left wrist disability.  
In light of the neurological findings shown on VA examination on 
September 29, 2008, the RO granted a separate rating of 10 
percent disabling for left upper extremity peripheral neuropathy 
under Diagnostic Code 8515, effective September 29, 2008, the 
date of the VA examination.

Diagnostic Code 8515, paralysis of the median nerve, provides for 
the minor side a 10 percent rating for mild incomplete paralysis, 
a 20 percent rating for moderate, a 40 percent rating for severe, 
and a 60 percent rating for complete paralysis.  38 C.F.R. 
§ 4.124a.

"Incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

In light of the above medical evidence, the Board finds that a 
preponderance of the evidence is against assigning a rating for 
the Veteran's left upper extremity peripheral neuropathy in 
excess of the currently assigned 10 percent rating under 
Diagnostic Code 8515, effective September 29, 2008 (the date of 
the VA examination).  As noted above, no paralysis of the 
Veteran's hand was specifically noted on VA examination in 
September 2008.  In addition, the March 2004 private treatment 
records from Dr. G.J. specifically reflect diagnosed "mild," 
primarily sensory neuropathy.  The Board finds that the currently 
assigned 10 percent rating for mild, incomplete paralysis more 
than adequately compensates for the symptoms shown in the medical 
evidence as reported by the Veteran, including tingling of the 
left hand and fingers and some decreased left hand strength.

As noted above, the RO assigned the separate 10 percent rating 
for the Veteran's left upper extremity peripheral neuropathy 
effective September 29, 2008, the date of the most recent VA 
examination.  In light of the above medical evidence, however, 
the Board finds that the Veteran is entitled to this separate 10 
percent, "mild" rating beginning from the date one-year prior 
to the filing of his claim for an increased rating, i.e., from 
April 27, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, 
the Veteran complained in March 2003 of experiencing burning and 
tingling sensations in his left wrist and hand, and in March 2004 
he reported tingling and numbness in his left hand and wrist when 
nerve conduction and EMG studies revealed diagnosed sensory 
median mononeuropathy, and he reported tingling and numbness in 
his left hand in April 2005 (private intake sheet).  For the same 
reasons noted above with respect to the period beginning on 
September 29, 2008, however, the Board finds that a rating in 
excess of 10 percent is not warranted.

The Board notes that no higher rating is warranted for the 
Veteran's left upper extremity peripheral neuropathy under any 
other diagnostic code.  The Board notes that Diagnostic Code 
8514, relating to paralysis of the radial nerve, and Diagnostic 
Code 8516, relating to paralysis of the ulnar nerve, both only 
provide a 10 percent rating for mild symptomatology.  Diagnostic 
Codes 8511 and 8512, relating to paralysis of the middle and 
lower radicular groups, respectively, both contemplate symptoms 
involving limitation of motion of the wrist, such that assignment 
of a rating under these codes would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.  The Board further notes that 
38 C.F.R. § 4.124a provides that when peripheral nerve 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  In this case, again,  because 
there was absolutely no paralysis shown on examination, the Board 
finds that a 10 percent, mild rating is more than adequate to 
compensate for the Veteran's symptomatology.

With regard to the Veteran's left upper extremity surgical scars, 
by way of background, as noted above, in April 2008, the Board 
remanded this matter so that the Veteran could be provided a new 
VA examination, to include to address the current condition of 
any scars associated with the Veteran's left wrist disability.  
In light of the clinical findings shown on VA examination on 
September 29, 2008, the RO granted a separate rating of 10 
percent disabling for left upper extremity surgical scars under 
Diagnostic Code 7804, effective September 29, 2008, the date of 
the VA examination.  The Board notes that this rating includes a 
previously service-connected left finger scar (previously rated 
as noncompensable).

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, which 
became effective on October 23, 2008.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, it was specifically noted that this 
amendment shall apply to all applications for benefits received 
by VA on or after October 23, 2008.  A veteran whom VA rated 
before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 
may request review under these clarified criteria, irrespective 
of whether his or her disability has worsened since the last 
review.  The effective date of any award, or any increase in 
disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will otherwise 
be assigned under the current regulations regarding effective 
dates.  

In this case, although the separately assigned 10 percent rating 
under Diagnostic Code 7804 for the Veteran's left upper extremity 
surgical scars was granted by way of a September 2009 rating 
decision (with an effective date of September 29, 2008), the 
Veteran's claim for an increased rating for his left wrist 
disability was received by VA in April 2004.  Therefore, the 
Board finds that the amended scheduler criteria for scars are not 
applicable.  The Board further notes that the September 2009 
rating decision references the old rating criteria in assigning 
the 10 percent rating.

Prior to revision on October 23, 2008, Diagnostic Code 7804 
provided a 10 percent rating for superficial scars, painful on 
examination.  38 C.F.R. § 4.118 (2008).  Therefore, in order to 
consider the Veteran for an increased rating, other diagnostic 
codes must be considered.

However, there is no other diagnostic code under the pre-October 
2008 rating schedule for scars that could provide a higher 
disability rating.  DC 7800 does not apply because it relates to 
scars on the head, face or neck.  DC 7801 does not apply because 
there is no evidence of deep scars or scars that cause limitation 
of motion.  DC 7802 does not apply because it only provides a 
compensable, 10 percent rating for scars that are 929 square 
centimeters or greater.  DC 7803 is not applicable because the 
scars are not shown to be unstable.  See 38 C.F.R. § 4.118 
(2008).

The Board further notes that even under the revised scheduler 
criteria for ratings scars, the Veteran would still not be 
entitled to an increased rating.  Effective October 23, 2008, 
Diagnostic Code 7801 applies to deep (associated with underlying 
soft tissue damage), nonlinear scars not of the head, face, or 
neck.  Diagnostic Code 7802 only applies to superficial, 
nonlinear scars not of the head, face, or neck measuring an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Diagnostic Code 7804 applies to scars that are unstable (there is 
frequent loss of covering of skin) or painful warrant a 10 
percent evaluation.  Revised Diagnostic Code 7805 provides that 
other scars (including linear scars) and other effects of scars 
evaluated under diagnostic codes 7800, 7801, 7802, and 7804 
require the evaluation of any disabling effect(s) not considered 
in a rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118 (2009).

As a final matter, the Board finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is not 
warranted in the present case as the evidence fails to establish 
that there are exceptional circumstances that render the 
schedular evaluations for the Veteran's left wrist conditions to 
be inadequate.  As explained above, the 30 percent rating 
assigned herein under Diagnostic Code 5214 squarely contemplates 
complete minor ankylosis that is neither favorable or 
unfavorable, i.e., that is neutral as shown on examination in 
July 2005 and September 2008.  Likewise, the Board finds that the 
Veteran's left wrist conditions rated herein are not so 
exceptional to render the scheduler rating criteria inadequate.  
While the Board acknowledges that the Veteran has asserted that 
he is unable to perform construction work due to his left wrist 
disabilities, the Board notes that the scheduler ratings assigned 
herein contemplate some degree of impairment of occupational 
functioning.  Also, the Veteran's left wrist condition has not 
required frequent periods of hospitalization (as the only 
hospitalization noted in the medical evidence was the May 2005 
fusion surgery, for which the Veteran was granted temporary total 
disability under 38 C.F.R. § 4.30 through August 2005).  Thus, 
the Board finds that referral for extraschedular consideration is 
not warranted.

In summary, the Board concludes that the preponderance of 
evidence reflects that the Veteran's median mononeuropathy with 
osteoarthritis from a fracture of the left wrist disability 
symptoms warrant a disability rating of 30 percent under 
Diagnostic Code 5214, but no more.  38 C.F.R. § 4.124a.  With 
regard to the separate ratings assigned for left upper extremity 
peripheral neuropathy of 10 percent disabling and left upper 
extremity surgical scars of 10 percent disabling, the 
preponderance of the evidence is against any additional increase 
in evaluation, and, therefore, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased evaluation of 30 percent disabling 
for median mononeuropathy with osteoarthritis from a fracture of 
the left wrist is granted, subject to regulations governing the 
payment of monetary awards.

For the period from April 27, 2003 to September 28, 2008, 
entitlement to an evaluation of 10 percent for left upper 
extremity peripheral neuropathy is granted, subject to 
regulations governing the payment of monetary awards.

For the period beginning on September 29, 2008, entitlement to an 
evaluation in excess of 10 percent disabling for left upper 
extremity peripheral neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent disabling 
for left upper extremity surgical scars is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


